Citation Nr: 1642532	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right knee patellofemoral syndrome with synovitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee patellofemoral syndrome with synovitis and tendinitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for depressive disorder, currently evaluated as 30 percent disabling prior to November 14, 2014, and 50 percent thereafter.

5.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with a small sliding hernia, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a tender scar on the left elbow, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a left radial head fracture, post-surgical implantation and removal of prosthesis, currently evaluated as 30 percent disabling prior to November 14, 2014.

8.  Entitlement to an increased rating for a left radial head fracture, post-surgical implantation and removal of prosthesis, currently assigned a combined 40 percent evaluation as of November 14, 2014 (noncompensable evaluation for limitation of flexion of the forearm, 10 percent evaluation for limitation of flexion of the forearm, 20 percent for impairment of pronation, and 20 percent for impairment of radius).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran also filed a notice of disagreement (NOD) with a January 2013 rating decision in which the RO had denied entitlement to service connection for migraine headaches and found that new and material evidence had not been received to reopen a claim for service connection for degenerative joint disease of the left shoulder (also claimed as a torn rotator cuff).  However, the Veteran did not perfect the appeal by filing a substantive appeal for those issues following the issuance of a statement of the case (SOC) in April 2013.  Therefore, those issues are not on appeal, and no further consideration is needed.

In a February 2015 rating decision, the RO granted service connection for the disabling effects of a post-operative linear scar on the left elbow and assigned a noncompensable evaluation, effective from October 1, 2009.  The Veteran did not appeal this decision; therefore, that is issue is not on appeal.  

In addition, in the February 2015 rating decision, the RO increased the rating for the Veteran's depressive disorder to 50 percent, effective from November 14, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation for depressive disorder remains on appeal.

In a September 2015 rating decision, the RO granted service connection for impairment of pronation of the left forearm and assigned an evaluation of 20 percent, effective from November 14, 2014; granted service connection for limitation of flexion of the left forearm and assigned a 10 percent evaluation, effective from November 14, 2014; granted service connection for limitation of extension of the left forearm and assigned a noncompensable evaluation, effective from November 14, 2014.  In addition, the RO granted service connection for degenerative changes (referred to as left radial head fracture, post-surgical implantation and removal of prosthesis with impairment of radius and degenerative changes), effective from July 16, 2015, and continued the assigned 20 percent evaluation.  The Board notes that the issue of entitlement to an increased rating for a left radial head fracture was, and remains, on appeal, as the issue has evolved throughout the appeal period to reflect impairment of the radius and degenerative changes.  As noted above, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In the September 2015 rating decision, the RO also granted service connection for atrophy of muscle group V of the left upper extremity and assigned an evaluation of 10 percent, effective from July 16, 2015.  However, the Veteran did not appeal that decision.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  Following the hearing, the record was held open for a 30-day period to allow for the submission of additional evidence.  However, no additional evidence was submitted by the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for PTSD; increased ratings for the right knee, the left knee, a depressive disorder, a left radial head fracture, a left elbow scar, and GERD; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for PTSD in an October 2001 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the October 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the October 2001 rating decision is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a rating decision dated in October 2001.  The evidence of record at the time of the October 2001 rating decision included the Veteran's service treatment records, service personnel records, and an October 2001 VA examination report.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of any psychiatric disability.  The RO also noted that the October 2001 VA examination did not include a psychiatric examination and that there was no indication that the Veteran had been treated for any psychiatric disability.  In addition, the RO observed that the Veteran's service personnel records did not show that he was involved in combat, and the Veteran had not submitted a stressor statement in support of his claim.  The RO determined that the evidence did not show that the Veteran had a confirmed stressor or a diagnosis of PTSD.  

The Veteran was notified of the October 2001 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the October 2001 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In October 2009, the Veteran requested that his claim for service connection for PTSD be reopened.  

The evidence associated with the claims file subsequent to the October 2001 rating decision includes VA treatment records, VA examination reports, statements from the Veteran, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with PTSD. See, e.g., December 2009 VA examination report.  In addition, the Veteran has described two in-service stressors since the October 2001 rating decision.  Specifically, in December 2008 and February 2009 VA psychiatry notes, he described feeling guilty about his involvement in another service member's abortion.  He stated that he was the duty driver and that he was ordered to drive the service member to her appointment to terminate her pregnancy.  During an April 2009 VA mental disorders examination, the Veteran also described finding a Korean civilian after he hung himself in the bathroom.  In a September 2009 VA psychiatry note, the Veteran reported that he witnessed a hanging during service.  In addition, in his October 2009 request to reopen his claim for service connection for PTSD, the Veteran stated that his PTSD was related to an incident when he discovered the body of a Korean man who had committed suicide on a softball field at Osan Air Base in April 1997.  During a December 2009 VA mental disorders examination, the Veteran reported that, while he was stationed in Korea, he took care of the softball fields and found a Korean man who had hung himself in the shower.  He stated that he called the police and had to clean up the bodily fluids of the deceased.  In a July 2012 Decision Review Officer (DRO) informal hearing conference report, the Veteran indicated that his PTSD was caused by finding the deceased Korean man.  He reported that the man hung himself in February 1997 or April 1997.  As such, the evidence relates to unestablished facts necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND

In light of reopening the claim for service connection for PTSD and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

During the June 2016 hearing, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits approximately four years earlier.  In addition, the Veteran stated that he participated in a VA vocational rehabilitation program until his anxiety prevented him from continuing in the program.  These records may be relevant to the claims on appeal.  On remand, the AOJ should obtain copies of any SSA decisions and the records on which any decision was based, and any VA vocational rehabilitation records. See 38 C.F.R. § 3.159 (c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With respect to the claim for service connection for PTSD, it does not appear that any attempts were made to verify the Veteran's claimed stressor related to driving another service member to have an abortion.  The Board notes that the RO attempted to verify the Veteran's claimed stressor related to the Korean man's suicide by submitting a request to the Air Force Office of Special Investigations (AFOSI) in February 2010.  In a March 2010 response, AFOSI noted that it was responsible for conducting criminal investigations for the Air Force, and the Veteran's name and social security number did not identify him as being involved in any personal or sexual assault investigations in their database.  In a July 2012 DRO informal hearing conference report, the Veteran indicated that local Korean forces would have a record of the incident.  During the June 2016 hearing, the Veteran and his representative contended that AFOSI would have had little involvement in the investigation of the death of a Korean national and suggested that a request be made to the Korean military.  On remand, the AOJ should conduct further development in an effort to attempt to verify the claimed stressors.

The Veteran was most recently afforded a comprehensive VA examination in connection with his claim for an increased rating for a depressive disorder in December 2009.  He was afforded a VA mental disorders examination in November 2014, but the VA examiner narrowly focused his interview and opinion to the issue of the Veteran's employability with respect to his depressive disorder and morphine use.  During the June 2016 hearing, the Veteran indicated that he had suicidal ideation, depression impacting his daily functioning, panic attacks, a short temper, avoidance of crowds, and poor hygiene.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected depressive disorder.

The Veteran was afforded VA knee and elbow examinations in November 2014 and July 2015.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran was afforded VA examinations in November 2014 and July 2015, the examinations do not satisfy the requirements under Correia.  As such, the Veteran should be afforded additional VA examinations to ascertain the severity and manifestations of his bilateral knee and left arm disabilities.

With respect to the Veteran's claim for an increased rating for a post-surgical scar on the left elbow, the Board finds that the December 2009 and July 2015 VA examinations are inadequate for rating purposes.  While the examiners noted that the Veteran had a scar on his left elbow, they did not report all signs and symptoms necessary for rating the disability under the rating criteria.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his left elbow scar.

Finally, as decisions on the increased rating and service connection claims on appeal could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knees, left elbow and arm, psychiatric disorders, and GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should obtain the Veteran's VA vocational rehabilitation file and associate it with his claims file.

4.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors, as detailed below.   

(a) Being ordered to drive another service member to have an abortion while he was the duty driver for his command and being told that it would be a dereliction of duty if he refused. See December 2008 and February 2009 VA psychiatry notes.

(b) Finding a Korean man who hung himself in the bathroom at the softball field at Osan Air Base in February 1997 or April 1997 and having to clean up the deceased's bodily fluids after providing a statement in an investigation. See April 2009 VA mental disorders examination, September 2009 VA psychiatry note, October 2009 statement, December 2009 VA mental disorders examination, July 2012 DRO informal hearing conference report, and June 2016 hearing transcript.

The AOJ should include the Veteran's confirmed assignments, military occupational specialty, and any relevant service records as part of this request, as appropriate.  Specifically, with respect to the second claimed stressor, the Veteran reported that the incident occurred in February 1997 or April 1997 at Osan Air Base near the softball fields.  He related that the Korean police responded and took a statement from the Veteran.  He indicated that he was assigned to the 51st Services Squadron at the time.

If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ should then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran should then be given an opportunity to respond.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, if possible, he or she should state when pain begins on range of motion testing.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depressive disorder and to determine the nature and etiology of any PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's depressive disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depressive disorder.  If possible, the examiner should attempt to opine as to what symptomatology, social impairment, and occupational impairment is related to the Veteran's depressive disorder as opposed to his PTSD and chronic morphine use.

With respect to PTSD, the AOJ should provide the examiner a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left radial head fracture, post-surgical implantation and removal of prosthesis, with impairment of the radius and degenerative changes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left elbow and arm disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left elbows.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner should also address whether the Veteran has malunion of the radius with bad alignment; nonunion of the radius in the upper half; or nonunion of the radius in the lower half with or without loss of bone substance or deformity.  

In addition, the examiner should state whether there is limitation of pronation with motion lost beyond the last quarter of the arc, the hand does not approach full pronation, or with motion lost beyond the middle arc.  It should also be noted if there is loss of pronation (bone fusion, and if so, he or she should identify the position in which the hand is fixed.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review

7.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left elbow scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's left elbow scar, including the size and location.  He or she should also indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD with a small sliding hiatal hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The examiner should also indicate whether the Veteran has symptoms pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
10.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
11.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


